IMG-045                                        NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                               No. 11-3256
                               ___________

           ELVIRA GUALLPA MAYANCELA DE PERGUACHI;
                MANUEL IGNACIO PERGUACHI CUJI,
                                 Petitioners
                             v.

            ATTORNEY GENERAL OF THE UNITED STATES,
                                    Respondent
               ____________________________________

                  On Petition for Review of an Order of the
                       Board of Immigration Appeals
                (Agency Nos. A088-231-158; A088-231-146)
              Immigration Judge: Honorable Frederic G. Leeds
                 ____________________________________

               Submitted Pursuant to Third Circuit LAR 34.1(a)
                              March 14, 2012
        Before: SMITH, HARDIMAN AND STAPLETON, Circuit Judges

                       (Opinion file: March 22, 2012)
                               ___________

                                OPINION
                               ___________

PER CURIAM

     Petitioners, Elvira Guallpa Mayancela de Perguachi and Manuel Ignacio

Perguachi Cuji, seek review of the Board of Immigration Appeals’ (“BIA” or
“Board”) final order of removal. For the reasons that follow, we will deny the

petition for review.

                                         I.

      Cuji and Perguachi are natives and citizens of Ecuador who have been in the

United States unlawfully since 1994 and 1996, respectively. In June 2007, the

government charged them each with removability pursuant to INA §

212(a)(6)(A)(i) [8 U.S.C. § 1182(a)(6)(A)(i)] as aliens present without being

admitted or paroled. Petitioners conceded removability as charged, but sought

cancellation of removal under INA § 240A(b) [8 U.S.C. § 1229b(b)] on the ground

that their three-year-old son, who is a United States citizen, has medical problems

and would suffer undue hardship if they were forced to return to Ecuador.

      Following a hearing, the Immigration Judge (“IJ”) denied Petitioners’

applications for cancellation of removal. The IJ explained that, in order to be

eligible for that discretionary relief, Cuji and Perguachi were required to show that

their removal “would result in exceptional and extremely unusual hardship” to

their son. 8 U.S.C. § 1229b(b)(1)(D). The IJ noted that, although Petitioners had

testified that their son’s health required regular monitoring, they had failed to

submit any medical records or provide a doctor’s report “with a prognosis or

diagnosis or indication that the child could not receive appropriate medical care in

Ecuador.”    (AR000153).     Petitioners sought administrative review of the IJ’s


                                         2
decision, but, by decisions dated March 31, 2009, the Board dismissed their

appeals.

      On July 19, 2010, over fifteen months after the Board entered its final orders

of removal, Petitioners filed a consolidated motion to reopen. In the motion,

Petitioners claimed that their former attorney had rendered ineffective assistance

by failing to ascertain that Perguachi’s parents were lawful permanent residents

and could therefore serve as an alternative basis for their cancellation applications.

Petitioners claimed that Perguachi’s parents had been lawful permanent residents

since July 27, 1998, that they live half a block away from her in Newark, and that

she takes care of them on a “day-to-day basis.” (AR000039-40.)

      In a decision dated February 8, 2011, the Board denied Petitioners’ motion

to reopen.    The Board explained that, although Petitioners had substantially

complied with the procedural requirements for an untimely motion to reopen based

on a claim of ineffective assistance of counsel, see In re Lozada, 19 I. & N. Dec.

637 (BIA 1988), they had failed to demonstrate either prejudice or due diligence so

as to warrant equitable tolling. See Fadiga v. Att’y Gen., 488 F.3d 142, 159 (3d

Cir. 2007).

      On March 9, 2011, Petitioners filed a letter brief with the BIA requesting

reconsideration of its February 8, 2011 order. Petitioners’ letter brief consisted of

the following single paragraph:


                                          3
             In reopening, the [BIA] concluded that the [Petitioners] failed
      to show due diligence because the Motion to Reopen was not filed
      until July 27, 2010 when the record shows that the [Petitioners] first
      became aware of Mr. Perez’s ineffective assistance in March of 2009.
      However, this delay cannot be fairly ascribed to the [Petitioners]. The
      [Petitioners] exercised all the diligence that could possibly be
      expected of them in this case.

(AR000011.)

      By order entered July 21, 2011, the BIA denied the motion. The Board

found that Petitioners had failed to specify any error of fact or deficiency of law

with respect to its due diligence determination, see 8 U.S.C.A. 1229a(c)(6)(C), and

had not even addressed the alternative basis for its ruling on reopening, i.e., its

prejudice finding.

          On August 22, 2011, Petitioners filed the present petition for review. 1

                                           II.

      On appeal, Petitioners challenge the BIA’s February 8, 2011 decision

denying their consolidated motion to reopen. Specifically, they argue that the

agency erred in concluding that they had failed to demonstrate either prejudice or

due diligence to establish an ineffective assistance of counsel claim. We cannot,

however, review the BIA’s February 8, 2011 decision denying Petitioners’ motion

to reopen because they did not file their petition for review within thirty days of

that order. See 8 U.S.C. § 1252(b)(1) (providing for 30-day deadline in which to


      1
          We have jurisdiction over this appeal pursuant to 8 U.S.C. § 1252(a)(1).
                                            4
file petition for review); Stone v. I.N.S., 514 U.S. 386, 395 (1995) (explaining that

a motion to reopen or reconsider does not toll the time to file a petition for review

of the BIA’s underlying order).

      While the petition for review is timely with respect to the BIA’s July 21,

2011 decision denying reconsideration, Petitioners neglect to sufficiently challenge

that decision on appeal; although their brief contains passing references to the

BIA’s decision, they have failed to make any specific arguments concerning the

denial of reconsideration. Therefore, any challenge to the BIA’s July 21, 2011

decision has been waived. See Li v. Att’y Gen., 633 F.3d 136, 140 n.3 (3d Cir.

2011). In any event, we have reviewed the BIA’s order and conclude that it was

not arbitrary, irrational, or contrary to law. See Zheng v. Att’y Gen., 549 F.3d 260,

265 (3d Cir. 2008). As the BIA noted, Petitioners failed to specify any error of fact

or law in its prior decision, see 8 C.F.R. § 1003.2(b)(1), and instead simply

declared—without any elaboration—that the delay in filing the motion to reopen

“cannot be fairly ascribed to them.” (AR000003.)

                                        III.

      Accordingly, we will deny the petition for review. 2




      2
       Petitioners’ “Motion for Judicial Notice and to Supplement the Record of
Proceedings” is denied. Pursuant to 8 U.S.C. § 1252(b)(4)(A), we are precluded
from considering evidence that is not part of the administrative record.
                                         5